 Case: 2:20-cv-02129-EAS-CMV Doc #: 4 Filed: 04/27/20 Page: 1 of 3 PAGEID #: 32




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Chad Thompson, et al.,

                      Plaintiffs,

v.                                                                     Case No. 20-2129

Richard "Mike" DeWine,
in his official capacity as Governor of
Ohio,

Amy Acton, in her official capacity
as Director of Ohio Department of
Health,

and                                                          TEMPORARY RESTRAINING
                                                             ORDER/PRELIMINARY
                                                             INJUNCTION REQUESTED
Frank LaRose, in his official capacity
as Ohio Secretary of State,

                      Defendants.


               PLAINTIFFS' MOTION FOR TEMPORARY RESTRAINING
                 ORDER AND/OR PRELIMINARY INJUNCTION


       Plaintiffs move for a Temporary Restraining Order and/or Preliminary Injunction against

Defendants in the above-styled case either directing Defendants to immediately place Plaintiffs'

marijuana decriminalization initiatives on local November 3, 2020 election ballots without the

need for supporting signatures from Ohio voters, or alternatively:

       (1)     prohibiting enforcement of Ohio's in-person supporting signature requirements for

initiatives for office for Ohio's November 3, 2020 general election;
                                                 1
 Case: 2:20-cv-02129-EAS-CMV Doc #: 4 Filed: 04/27/20 Page: 2 of 3 PAGEID #: 33




       (2)     extending the deadline for submitting supporting signatures to city auditors,

village clerks and local election boards of elections in order to qualify popular measures for local

November 3, 2020 election ballots to September 1, 2020;

       (3)     directing Defendants to develop at their expense timely, efficient and realistic

procedures and practices for gathering supporting signatures from voters electronically and

submitting them to local officials electronically in order to qualify initiatives for local November

3, 2020 election ballots; and (iv) reducing the number of needed voters' signatures in support of

proposed popular measures for local November 3, 2020 election ballots in Ohio to no more than

ten percent of the number now prescribed by Ohio law; and

       (4)     declaring under 28 U.S.C. § 2201 that, in light of the current public health

emergency caused by the COVID-19 pandemic and executive orders requiring that Ohio citizens

stay at home and shelter in place, Ohio's supporting in-person, wet, witnessed signature

requirements and submission deadlines for popular measures including initiatives and referenda

proposed for local November 3, 2020 elections in Ohio violate the First and Fourteenth

Amendments to the United States Constitution;

       In support of this Motion, Plaintiffs respectfully submit their Verified Complaint and the

accompanying Memorandum of Law. Plaintiffs certify that Defendants have been

contemporaneously served by e-mail delivery with a copy of the Verified Complaint and a copy

of this Motion through their attorney, Julie Pfeiffer, Associate Assistant Attorney General –

Constitutional Offices, Office of Ohio Attorney General Dave Yost, 30 East Broad Street,

Columbus, OH 43215, julie.pfeiffer@OhioAttorneyGeneral.gov. Plaintiffs and Defendants,

through counsel, have agreed that in light of the COVID-19 pandemic and Ohio's stay-at-home

                                                 2
 Case: 2:20-cv-02129-EAS-CMV Doc #: 4 Filed: 04/27/20 Page: 3 of 3 PAGEID #: 34




orders Defendants will accept service of process under Federal Rule of Civil Procedure 4

electronically through their attorneys.



Dated: April 27, 2020.



                                                      Respectfully submitted,

                                                      /s/ Mark R. Brown

Oliver B. Hall                                        Mark R. Brown
CENTER FOR COMPETITIVE DEMOCRACY                      303 East Broad Street
P.O. Box 21090                                        Columbus, OH 43215
Washington, D.C. 20009                                (614) 236-6590
(202) 248-9294                                        (614) 236-6956 (fax)
oliverhall@competitivedemocracy.org                   mbrown@law.capital.edu
Pro hac vice pending
                                                      Attorneys for Plaintiffs



                                 CERTIFICATE OF SERVICE

       I certify that this Motion, Memorandum of Law and a copy of the Verified Complaint

were electronically served by e-mail delivery on Defendants through their attorney, Julie Pfeiffer,

Associate Assistant Attorney General – Constitutional Offices, Office of Ohio Attorney General

Dave       Yost,       30      East       Broad       Street,     Columbus,       OH       43215,

julie.pfeiffer@OhioAttorneyGeneral.gov, this 27th day of April 2020.



                                             /s/ Mark R. Brown__________________
                                             Mark R. Brown



                                                  3
